Citation Nr: 9926258	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  96-29 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for defective vision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran had active service from June 1962 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In his June 1970 VA Form 21-256, the Board notes that the 
veteran filed claims for entitlement to service connection 
for facial cuts, concussion, and bilateral leg injuries.  In 
February 1971, the RO adjudicated the claims of service 
connection for facial cuts, concussion, and bilateral leg 
injuries.  The veteran did not file a formal or informal 
claim for bilateral hearing loss.  There is no evidence of 
record that the RO adjudicated a claim of entitlement to 
service connection for bilateral hearing loss.

In a May 1995 statement, the veteran indicated that he 
desired to reopen his claim of service connection for 
bilateral hearing loss.  He also submitted an informal claim 
for defective vision.  In the June 1995 rating decision here 
on appeal, the RO denied the reopening of the claim of 
entitlement to service connection for bilateral hearing on 
the basis that new and material evidence had not been 
submitted and denied the claim of defective vision on the 
basis that the claim was not well grounded.  In the August 
1995 statement of the case the RO provided to the veteran the 
regulation pertaining to service connection and the veteran 
provided evidence at his November 1995 personal hearing in 
support of his contention that his bilateral hearing loss was 
related to service.  The Board finds that the veteran has 
been advised of the law and regulations pertaining to service 
connection, and that he has provided evidence and arguments 
pertaining to the merits of that claim, rather than whether 
new and material evidence has been submitted.  Consequently, 
the Board finds that the appellant is not prejudiced in any 
way by addressing the merits of his claim.  Curry v. Brown, 7 
Vet. App. 59 (1994).  Therefore, the issue on appeal is now 
characterized as entitlement to service connection for 
bilateral hearing loss.  

FINDINGS OF FACT

1.  The preponderance of the evidence is against a conclusion 
that the current hearing loss is related to service.

2.  The claim of entitlement to service connection for 
defective vision is not supported by competent evidence of a 
nexus between current disability and a disease or injury in 
service.


CONCLUSIONS OF LAW

1.  Current bilateral hearing loss is not related to active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. § 3.303 (1998).  

2.  The claim of service connection for defective vision is 
not well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's service medical records 
demonstrates that at the time of his May 1962 induction 
examination, the veteran was found to have auditory 
thresholds of 21, 10, 10, 10, and 5 decibels, in the right 
ear, and 20, 10, 10, 15, and 5 decibels, in the left ear 
(converted from ASA to ISO) at 500, 1000, 2000, 3000, and 
4000 Hertz.

A May 1966 audiological evaluation revealed auditory 
thresholds of 20, 10, 10, 10, and 5 decibels, in the right 
ear, and 15, 10, 10, 10, and 5 decibels, in the left ear, at 
(converted from ASA to ISO) 500, 1000, 2000, and 4000 Hertz.

At the time of his May 1970 service separation examination, 
the veteran was found to have auditory thresholds of 40, 30, 
30, 20, and 20 decibels, in the right ear, and 20, 10, 10, 
15, and 15 decibels, in the left ear at 500, 1000, 2000, 3000 
and 4000 Hertz.  Mixed hearing loss was noted.  

The veteran's May 1962 entrance eye examination revealed 
uncorrected distant vision of 20/200, bilaterally, corrected 
to 20/20, bilaterally with lenses.  All laboratory tests were 
normal.  The entrance examination noted myopia and 
astigmatism.  On his May 1962 Report of Medical History the 
veteran checked "yes" to a history of eye trouble and that 
he had worn glasses.  

A May 1966 eye examination revealed uncorrected distant 
vision of 20/200, bilaterally, corrected to 20/20, 
bilaterally with lenses.  The veteran's May 1970 separation 
examination revealed uncorrected distant vision of 20/400, 
both eyes, corrected to 20/20 both eyes with lenses.  

The veteran was accorded a VA examination in December 1970.  
At that time, he had no complaints regarding his ears.  He 
reported no trouble hearing conversation and no history of 
infections.  On examination, both external ears were free of 
abnormality except for a very tiny scar in the pinna of the 
right ear.  Both ear drums appeared normal in color and 
translucency and had sharp light reflexes.  

Audiological evaluation revealed threshold readings of 25, 
20, 15, and 15 in the right ear, and 10, 10, 5, and 10 in the 
left ear, at 500, 1000, 2000, and 4000 Hertz.  Speech 
discrimination was 94 percent in the right ear and 98 percent 
in the left ear.  Hearing acuity was noted to be normal in 
both ears.  

The veteran was accorded a VA examination in April 1995.  At 
that time, he reported a history of hearing loss since 1964, 
and the use of hearing aids since 1988 or 1989.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
70
55
50
55
LEFT
50
45
45
55
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear.  
Bilateral mixed hearing loss was diagnosed.  

In a July 1995 statement, K.Y., M.D., reported that the 
veteran was evaluated that month for hearing loss.  He 
reported that during service the veteran was involved in an 
automobile accident wherein he was thrown through the 
windshield apparently hitting his head.  He reported that the 
veteran was wearing a hearing aid in the left ear.  Dr. Y., 
further reported that clinically the veteran was found to 
have a moderately severe sensory neural hearing loss, 
slightly more in the right ear.  Moreover, he opined that the 
automobile accident could be a significant contributing 
factor to the veteran's hearing loss.  He noted that sensory 
neural hearing loss could be of a gradual onset over a period 
of years.  

In a September 1995 statement, Dr. Y. reported that mild 
mixed hearing loss was noted on the veteran's separation 
examination.  He concluded that the veteran's hearing loss 
manifested during service and gradually became worse over the 
years.  

The veteran was accorded a personal hearing in November 1995.  
At that time, he testified that he did not notice hearing 
loss immediately after his automobile accident in 1964.  He 
testified that he believed that the automobile accident 
accelerated the process.  He testified that over time his 
hearing loss became obvious.  He reported that while in 
college he had to sit close to the instructors.  He reported 
that in 1974 while looking for a job he noticed hearing loss.  
The veteran reported that he purchased his own hearing aid in 
1974 because he was making mistakes at work due to an 
inability to hear.  He testified he did not wear glasses in 
high school are in boot camp.  He testified that he surveyed 
members of his family and concluded that they all had better 
eyesight than he did at the time he was discharged from 
service.  He also testified that a physician told him that a 
sudden impact could cause eye problems.  He testified that he 
believed the 1964 automobile accident accelerated the 
deterioration of his visual acuity.  He reported that prior 
to the 1964 accident he wore glasses, but not all the time.  

In June 1998, the veteran's claim file was reviewed by a VA 
Otolaryngologist.  It was noted that the veteran sustained 
facial lacerations as a result of an automobile accident in 
1964.  The otolaryngologist also noted that on examination 
for discharge from service in April 1970, his hearing was 
normal in all frequencies, except for the 40-decibel hearing 
loss at 500 Hertz in the right ear.  It was also noted that a 
hearing test performed in December 1970 was normal, and that 
a hearing test performed six years after he sustained the 
facial lacerations, was normal.  He further concluded that 
the facial trauma the veteran sustained in 1964 did not 
contribute to his hearing loss.  

Pertinent Law and Regulations

The threshold question to be answered is whether the 
appellant has presented evidence of well grounded claims, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim. 38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing post- service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Clyburn v. 
West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997); 38 C.F.R. § 3.303(b).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

Analysis

Hearing Loss

In this case there is competent evidence of a current 
disability in the form of the diagnosis of bilateral hearing 
loss.  There is evidence of inservice incurrence of an injury 
in the form of service medical records showing treatment for 
lacerations after an auto accident.  There is also competent 
evidence relating the current disability to the injury in 
service.  The July and September 1995 statements from Dr. Y 
relate the current hearing loss to the auto accident and the 
right ear hearing loss reported on the examination for 
separation from service.  Hickson v. West, 12 Vet. App. 247 
(1999) (in determining whether a claim is well grounded, only 
the evidence that supports the claim can be considered and 
the evidence is presumed to be credible).  Accordingly the 
Board finds that the veteran's claim is well grounded.

The Board finds that VA has complied with its duty to assist 
the veteran with the development of his claim under 38 
U.S.C.A.§ 5107.  All reported treatment records have been 
sought and the RO secured a medical opinion as to the 
etiology of the veteran's current hearing loss.

Once it is determined that the claim is well grounded, the 
claim is adjudicated on the merits.  At the merits stage 
there must be evidence in support of each of the three Caluza 
elements discussed above.  The analysis at the merits stage, 
however, is not the same as at the well groundedness stage.  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson v. West, 12 Vet. App. 247 (1999).

The evidence in favor of the veteran's claim includes his 
statements that he has had hearing loss since mid-1960s.  The 
veteran would not be competent, however, to express an 
opinion as to medical etiology or diagnosis.  Grottveit v. 
Brown.

The other evidence in support of the veteran's claim consists 
of Dr. Y's opinions expressed in the July 1995 statement that 
the in service automobile accident could be a significant 
contributing factor to the veteran's hearing loss, as well as 
the September 1995 statement that hearing loss began in 
service and gradually became worse.  These opinions, however, 
do not account for the entire record.  For instance, Dr. Y 
noted the hearing loss shown on the separation examination, 
but did not comment on the normal findings on examinations in 
the years following service.  This omission is significant.

In his July 1995 statement Dr. Y speculated that the 
veteran's hearing loss could have been of gradual onset and 
have later become clinically obvious causing him to seek 
treatment.  However, this theory would appear to be 
contradicted by the fact that the veteran's hearing loss was 
evaluated prior to becoming clinically obvious, and no 
hearing loss was found.  Dr. Y's September 1995 statement 
seems to conclude that the veteran's hearing loss had its 
onset in service on the basis of the finding on the 
separation examination.  However, Dr. Y does not explain the 
normal findings on audiology examinations beginning shortly 
after service, and for several years thereafter.

The evidence against the veteran's claims includes that fact 
that no hearing loss was reported on the December 1970 VA 
examination or anywhere in the record prior to April 1995.  
In other words, there was a gap of approximately 25 years 
between the veteran's service and the first post-service 
finding of hearing loss.  See Forshey v. West, 12 Vet. App. 
71 (1998) (the Board may rely on "negative" evidence); see 
also Maxson v. West, No. 97-1683 (U.S. Vet. App. July 6, 
1999) (holding absence of the claimed disability for many 
years after service could be used as evidence to rebut the 
presumption of service incurrence under the provisions of 38 
U.S.C.A. § 1154(b)(West 1991)).

Other evidence against the veteran's claim includes the 
opinion of the VA examiner expressed in June 1998, which 
concludes that the 1964 automobile accident which resulted in 
facial trauma did not contribute to the veteran's hearing 
loss.  

The Board finds that that the VA examiner's opinion is more 
probative than that of the private examiner.  The VA 
reviewers opinion, unlike that of the private physician, 
accounted for all of the veteran's service and post service 
records.  

The private examiner's opinion is also somewhat more 
equivocal than that of the VA examiner.  The private examiner 
noted only the possibility that the automobile accident could 
be a contributing factor to the veteran's hearing loss.  See 
Bostain v. West, 11 Vet. App. 124 (1998) (holding that a 
medical opinion that a service- connected disability "may" 
have contributed to a claimed disability, also implied "may 
not;" cf. Watai v. Brown, 9 Vet. App. 441 (1996).  The VA 
examiner concluded that the facial trauma sustained as a 
result of the accident did not contribute to the veteran's 
hearing loss. 

Because it finds the VA reviewers opinion to be more 
probative than that of the private physician, and because of 
the absence of hearing loss for many years after service, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for 
bilateral hearing loss, and that the claim must be denied.

Defective Vision

The veteran was noted to have myopia and astigmatism during 
active service.  However, there is no post-service evidence 
of these or any other visual defect.

Congenital or developmental defects (and refractive errors of 
the eyes) may not be service connected as they are not 
diseases or injuries under the law.  38 C.F.R. § 3.303 
(1998).  The General Counsel of VA has noted, however, in a 
precedential opinion, that if, during service, superimposed 
disease or injury does occur, service connection may be 
warranted for the resultant disability.  VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90) (1990).

[N]early all astigmatism is congenital (where heredity is the 
only known factor), it may also occur as a residual of trauma 
and scarring of the cornea, or even from the weight of the 
upper eyelid resting upon the eyeball." Browder v. Brown, 5 
Vet. App. 268, 272 (1993).  Myopia is "nearsightedness." 
Parker v. Derwinski, 1 Vet. App. 522, 523 (1991).  The Board 
notes that refractive error of the eyes is not a disease or 
injury within the meaning of applicable legislation 
pertaining to entitlement to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9 (1998); Parker v. Derwinski, 1 Vet. App. 
522, 523.

Even assuming for the sake of argument that the inservice 
findings of astigmatism and myopia constitute competent 
evidence of inservice disease, or in the alternative that the 
documented automobile accident constitute such evidence, the 
claim is not well grounded in the absence of evidence of 
current disability.  While the veteran asserts that he has 
experienced acceleration in deterioration of visual acuity 
that is related to his 1964 head injury, he is not competent 
to do so.  The Court has held that, where a question is 
factual in nature, e.g., whether an incident or injury 
occurred in service, competent lay testimony, including the 
veteran's solitary testimony, may constitute sufficient 
evidence to establish a well grounded claim; however, if the 
determinative issue is one of medical etiology or a medical 
diagnosis, competent medical evidence must be submitted to 
make the claim well-grounded.  See Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).

The Board notes that the veteran testified that a physician 
told him that he could have current eye problems related to 
sudden impact.  The veteran's testimony as to what a 
physician told him regarding sudden impacts and eye problems 
is not competent evidence.  The lay evidence of what a health 
care professional purportedly said is hearsay, and as such is 
not competent to show the presence of that disorder.  The 
connection between what a physician said and the layman's 
account of what the physician purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute "medical" 
evidence.  See Franzen v. Brown, 9 Vet. App. 235 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

As the veteran has not submitted any evidence of a current 
eye disability, his claim is not well grounded.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim. 38 U.S.C.A. § 
5107(a).  VA's obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet.App. 69, 78 (1995).  The Court has recently held that 
the obligation exists only in the limited circumstances where 
the veteran has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet.App. 341, 344 (1996).  The veteran has 
testified as to conversations he had with a physician.  
However, he has also testified that the physician was 
unwilling to submit a written statement.  This testimony 
suggests that the veteran is aware of the need to submit such 
evidence and that the reported evidence is not available.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for defective vision is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

